Title: To George Washington from Thomas Mifflin, 10 April 1795
From: Mifflin, Thomas
To: Washington, George


          
            Sir.
            Philadelphia 10th April 1795:
          
          Inclosed I transmit copies of reports, which I have just received from Colonel Biddle and Captain Denny, respecting the state of the Garrison, and the Military and Quarter Master Stores, at Fort Le Boeuf, together with a copy of the remarks of Captn Denny, on the neighbouring Country, and the establishment proposed to be made at Presqu’-isle. An early knowledge of these communications, may facilitate the arrangements contemplated in the letter from the Secretary at War of the [ ] ultimo: and, as the Act for laying out the Town at Presqu’-isle will, probably, pass in a few days, I wish to submit to your consideration the propriety of supplying, without delay, the deficient stores enumerated in Captain Denny’s Return, that the opportunity of an easy transportation, during the Spring-floods, may not be lost. You will, doubtless, likewise, consider how far it may be advisable to take immediate measures for erecting a sawmill, and other improvements, on the spot intended to be allotted for the use of the General Government; but I am apprehensive, my power under the law will not extend to objects of that nature, though their utility is obvious.
          As soon as the Act is passed, I shall request such information of the plan of the General Government, as will enable me to afford an effectual co-operation, in renewing the enlistments of the State Troops, and directing the proceedings of the Commissioners, appointed to lay out the town &c. at Presqu’-isle. In the meantime, permit me to call your attention to the necessity of supplying a competent Garrison for the Fort on Mud-Island. The Legislature, contemplating the cession of that Island to the General Government, by a Bill now depending, has made no provision for maintaining the party, stationed there, subsequent to the first instant; though certainly the preservation of the

peace and neutrality of our Port, as much as ever, requires the establishment. I have the honor to be, With perfect respect, Sir, Your Excellency’s Most Obedient Humble Servant
          
            Thomas Mifflin
          
        